DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2021 with respect to the rejection(s) of claim(s) 1, 2-3 under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al (US 8,083,964)/ the rejection(s) of claims 1, 2-3 under 35 U.S.C. 102(a)(1) as being anticipated by Tomiga et al (US 2008/0206995)/ the rejection(s) of claims 4, 6 under 35 U.S.C. 103 as being unpatentable over
Yamada et al (US 8,083,964) in view of Ye (US 2013/004559)/ the rejection(s) of claims 5, 7 under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 8,083,964) in view of Ye (US 2013/0045599) have been fully considered but they are not persuasive. 
  The applicants argue that it is apparent for a person skilled in the art to see that Yamada et al. /Tomiga et al teaches a metal-polishing liquid (emphases added) which is very different than a STI CMP composition(emphases added) as disclosed in the current application. This argument is unpersuasive because it is not in commensurate with the scope of claim 1 since claim 1 does not recite the language of “a STI CMP composition”. Since Yamada/Tomiga discloses a CMP liquid/composition (see abstract), Yamada’s composition meets the requirement of “a chemical mechanical polishing composition” in claim 1
   It is argued that Yamada/Tomiga does not teach the use of ceria-coated inorganic oxide particles because it is clear from the cited paragraph (col 9, lines 31-42) that Yamada et al. 
  This argument is unpersuasive because Yamada discloses a mixture of different kinds of abrasive/ combinations of different kinds of abrasive grains can be employed, the abrasive grains includes colloidal silica, ceria and the spherical colloidal silica is preferred (col 9, lines 20-45)/Tomiga discloses a mixture of particular colloidal silica and ceria ( page 4, para 0062-0063)
 and since the applicants disclose that “The ceria-coated inorganic oxide particles include, but are not limited to, ceria-coated colloidal silica, ceria-coated high purity colloidal silica, ceria-coated alumina, ceria-coated titania, ceria-coated zirconia, or any other ceria-coated inorganic oxide particles” in paragraph 0034 of the instant specification, Yamada’ s/ Tomiga’s  abrasive mixture/combination of spherical colloidal silica and ceria grains can be construed as ceria-coated inorganic oxide particles 
    The applicants argue that Yamada et al. teaches the polishing composition further
includes hydrophilic polymer such as amino acid salt, polymethacrylic, the hydrophilic polymer
has a weight-average molecular weight of from 500 to 100,000 ( col 5, lines 5-25, col 24, lines
50-60, col 25, lines 1-46)/ Tomiga discloses the polishing composition further includes hydrophilic polymer such as amino acid salt, polymethacrylic, the hydrophilic polymer has a weight-average molecular weight of from 500 to 100,000 ( page 3, para 0036, page 11, para 0119-0120, 0121, 0125, page 12, para 0127-0128), which do not have the structure disclosed in claim 1 of current application. This argument is unpersuasive because Yamada discloses hydrophilic polymer includes ammonium salt of polymethacrylic acid (col 25, lines 1-10)/ 
(methacrylic acid) ammonium salts, poly(methacrylic acid) sodium salts, poly
(methacrylic acid) potassium salts, or combinations thereof” in paragraphs 0051-0052 of the instant specification. It is maintained that Yamada’s/Tomiga’s ammonium salt of polymethacrylic acid reads on the claimed molecular structure disclosed in claim 1
  In response to the argument that the combination of Yamada and Ye does not teach claims 5 and 7 because as claims 5 and 7 clearly recites, a biocide is required, that is, biocide is no longer optional in claims 5 and 7, it is noted that claims 5, 7 depend on independent claim 1 and claim 1 clearly recites “ optionally biocide”. It is maintained that biocide is an optional in dependent claims 5 and 7
  The rejection(s) of claims 1-7, as set forth in the office action dated 12/16/2020 are maintained in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



1, 2-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et
al (US 8,083,964)
  It is noted that claim 1 drawn to a composition claim and the recitation of “oxide trenching
dishing reducer” is considered as intended use of the claimed organic polymer/function of the
claimed organic polymer and composition claim covers what the composition is not what the
composition does and "Likewise the intended use of composition is not patentably significant.
In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he
discovery of a previously unappreciated property of a prior a composition, or of a scientific
explanation for the prior art's functioning, does not render the old composition patentably new
to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947
(Fed. Cir. 1999). The examiner does not give any patentable weight on the intend of use.
Further it is noted that "oxide trenching dishing” is not part of the claimed polishing composition
 Yamada discloses a chemical mechanical polishing composition comprising: a mixture/a
combination of abrasive grains/particles includes ceria, colloidal silica and the spherical colloidal silica is preferred (col 9, lines 20-42), which reads on ceria-coated inorganic oxide particles; amino acid derivative having molecular structure A-2 as shown

    PNG
    media_image1.png
    69
    346
    media_image1.png
    Greyscale

and the polishing composition further includes hydrophilic polymer such as amino acid salt,
polymethacrylic, the hydrophilic polymer has a weight-average molecular weight of from 500 to
100,000 ( col 5, lines 5-25, col 24, lines 50-60, col 25, lines 1-46), which reads on organic

general molecular structure wherein R1 and R2 each independently consisting of hydrogen, R3
is an alkyl group C mH 2m+1 and m is from 1 to 4; R4 consisting of hydrogen and n is chosen to
give a molecular weight from 1,000 to 1,000,000;
 water/water based solvent ( col 13, lines 23-26)
pH adjuster ( col 26, lines 56-63), wherein the composition has a preferred pH in the range of
6-8 ( col 13, lines 19-23), which reads on the claimed pH range of 3 to 10
Since the claimed component “biocide” is recited as optional, it cannot be used to distinguished
the claim over the prior art of Yamada
Regarding claim 2, Yamada discloses a chemical mechanical polishing composition comprising: a
mixture/combination of abrasive grains/particles includes ceria, colloidal silica (col 9, lines 31-
42), which reads on the ceria-coated inorganic oxide particles are ceria-coated colloidal silica,
amino acid derivative having molecular structure B-2 as shown

    PNG
    media_image2.png
    57
    325
    media_image2.png
    Greyscale

 ( col 5, lines 5-25, col 24, lines 50-60, col 25, lines 1-46), which reads on organic polymer
acid/oxide trenching dishing reducer, the oxide trench dishing reducer has the claimed general
molecular structure(a) poly(methacrylic acid) when R1, R2, and R4 are hydrogen, and R3 is
methyl; solvents such as water/distilled water, polyethylene glycol/ alcoholic organic water
based solvent (col 13, lines 20-30, col 25, lines 30-35)
Regarding claim 3, Yamada discloses that the chemical mechanical polishing composition
comprising nitric acid, sulfuric acid/ the pH adjustor (col 26, lines 35-51)
Claim(s) 1, 2-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiga
et al (US 2008/0206995)
It is noted that claim 1 drawn to a composition claim and the recitation of “ oxide trenching
dishing reducer” is considered as intended use of the claimed organic polymer/function of the
claimed organic polymer and composition claim covers what the composition is not what the
composition does and "Likewise the intended use of composition is not patentably significant.
In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he
discovery of a previously unappreciated property of a prior a composition, or of a scientific
explanation for the prior art's functioning, does not render the old composition patentably new
to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947
(Fed. Cir. 1999). The examiner does not give any patentable weight on the intend of use.
Further it is noted that "oxide trenching dishing” is not part of the claimed polishing composition
Tomiga discloses a chemical mechanical polishing composition comprising: a mixture/a
combination of abrasive grains/particles includes ceria, colloidal silica (page 4, para 0061-0063),
which reads on ceria-coated inorganic oxide particles; amino acid derivative having molecular
structure A-1 as shown

    PNG
    media_image3.png
    70
    330
    media_image3.png
    Greyscale

and the polishing composition further includes hydrophilic polymer such as amino acid salt,
polymethacrylic, the hydrophilic polymer has a weight-average molecular weight of from 500 to
100,000 (page 3, para 0036, page 11, para 0119-0120, 0121, 0125, page 12, para 0127-0128),

reducer has the claimed general molecular structure wherein R1 and R2 each independently
consisting of hydrogen, R3 is an alkyl group C mH 2m+1 and m is from 1 to 4; R4 consisting of
hydrogen and n is chosen to give a molecular weight from 1,000 to 1,000,000;
water/ water based solvent ( page 12, para 0126, 0146)
pH adjuster ( page 12, para 0132); wherein the composition has a preferred pH in the range of
4-9 ( page 5, para 0076), which reads on the claimed pH range of 3 to 10
Since the claimed component “biocide” is recited as optional, it cannot be used to distinguished
the claim over the prior art of Tomiga.
Regarding claim 2, Tomiga discloses a chemical mechanical polishing composition comprising: a
mixture/combination of abrasive grains/particles includes ceria, colloidal silica (page 4, para
0061-0063), which reads on the ceria-coated inorganic oxide particles are ceria-coated colloidal
silica; amino acid derivative having molecular structure A-1 as shown

    PNG
    media_image4.png
    65
    331
    media_image4.png
    Greyscale


 ( page 3, para 0036, 0040), which reads on organic polymer acid/oxide trenching dishing
reducer, the oxide trench dishing reducer has the claimed general molecular structure (a)
poly(methacrylic acid) when R1, R2, and R4 are hydrogen, and R3 is methyl; solvents such as
water/distilled water, polyethylene glycol/polyvinyl alcohol/ alcoholic organic water based
solvent (page 2, para 0032, page 12, para 0126)
Regarding claim 3, Tomiga discloses that the chemical mechanical polishing composition

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al
(US 8,083,964) as applied to claims 1, 2-3 above and further in view of Ye ( US 2013/0045599)
The features of claim 1 are set forth above in paragraph 3. Regarding claims 4, 6, Yamada
discloses that the chemical mechanical polishing composition comprising: a mixture/a
combination of abrasive grains/particles includes ceria, colloidal silica (col 9, lines 31-42), which
reads on ceria-coated colloidal silica, hydrophilic polymer such as amino acid salt,
polymethacrylic, the hydrophilic polymer has a weight-average molecular weight of from 500 to
100,000 ( col 5, lines 5-25, col 24, lines 50-60, col 25, lines 1-46), which reads on the oxide
trench dishing reducer comprises poly (methacrylic acid) having a molecular weight of 1,200 to
100,000, the polishing composition has a preferred pH in the range of 6-8 ( col 13, lines 19-23),
which reads on the claimed pH range of 3.5 to 9. However, Yamada fails to disclose the
limitation of the water based solvent is DI water/ the polishing composition comprises DI water
Ye discloses a method chemical mechanical polishing employing a polishing solution contains
DI water as a preferred component/solvent (page 2, para 0013)

the claimed invention to have included a preferred solvent such as DI water in Yamada’s
polishing composition to limit incidental impurities as taught in Ye ( page 2, para 0013)

6.  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US
8,083,964) as applied to claims 1, 2-3 above and further in view of Ye ( US 2013/0045599)
The features of claim 1 are set forth above in paragraph 3. Regarding claim 5, Yamada
discloses that the chemical mechanical polishing composition comprising: a mixture/a
combination of abrasive grains/particles includes ceria, colloidal silica (col 9, lines 31-42), which
reads on ceria-coated colloidal silica; hydrophilic polymer such as amino acid salt,
polymethacrylic, the hydrophilic polymer has a weight-average molecular weight of from 500 to
100,000 ( col 5, lines 5-25, col 24, lines 50-60, col 25, lines 1-46), which reads on the oxide
trench dishing reducer comprises poly (methacrylic acid) having a molecular weight of 1,500 to
15000; nitric acid (col 26, lines 40-55); the polishing composition has a preferred pH in the
range of 6-8 ( col 13, lines 19-23), which reads on the claimed pH range of 4 to 7.
Since the claimed component “biocide” and the recitation of “the biocide having an active
ingredient selected from the group consisting of 5-chloro-2-methyl-4-isothiazolin-3-one, 2-
methyl-4-isothiazolin-3-one, and combinations thereof” are recited as optional, they cannot be
used to distinguished claim 5 over the prior art of Yamada. However, Yamada fails to disclose
that the polishing composition comprises DI water
Ye discloses a method chemical mechanical polishing employing a polishing solution contains
DI water as a preferred component/solvent (page 2, para 0013)

the claimed invention to have included a preferred solvent such as DI water in Yamada’s
polishing composition to limit incidental impurities as taught in Ye ( page 2, para 0013)

7.   Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US
8,083,964) as applied to claims 1, 2-3 above and further in view of Ye ( US 2013/0045599)
The features of claim 1 are set forth above in paragraph 3. Regarding claim 7, Yamada
discloses that the chemical mechanical polishing composition comprising: a mixture/a
combination of abrasive grains/particles includes ceria, colloidal silica (col 9, lines 31-42), which
reads on ceria-coated colloidal silica; hydrophilic polymer such as amino acid salt,
polymethacrylic, the hydrophilic polymer has a weight-average molecular weight of from 500 to
100,000 ( col 5, lines 5-25, col 24, lines 50-60, col 25, lines 1-46), which reads on the oxide
trench dishing reducer comprises poly (methacrylic acid) having a molecular weight of 1,200 to
100,000, nitric acid (col 26, lines 40-55); the polishing composition has a preferred pH in the
range of 6-8 ( col 13, lines 19-23), which reads on the claimed pH range of 4 to 7
  Since the claimed component “biocide” and the recitation of “the biocide having an active
ingredient selected from the group consisting of 5-chloro-2-methyl-4-isothiazolin-3-one, 2-
methyl-4-isothiazolin-3-one, and combinations thereof” are recited as optional, they cannot be
used to distinguished claim 7 over the prior art of Yamada
However, Yamada fails to disclose that the polishing composition comprises DI water
Ye discloses a method chemical mechanical polishing employing a polishing solution contains
DI water as a preferred component/solvent (page 2, para 0013)

the claimed invention to have included a preferred solvent such as DI water in Yamada’s
polishing composition to limit incidental impurities as taught in Ye ( page 2, para 0013)

8.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713